Citation Nr: 0817220	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  06-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of mumps, 
claimed as sterility caused by mumps.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
residuals of mumps, claimed as sterility due to mumps.  

The Board also notes that in February 2008, the veteran 
submitted to the Board additional evidence for consideration 
in connection with the claim on appeal.  In a January 2008 
statement, the veteran's representative submitted a waiver of 
RO jurisdiction of such evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2007).

As a final preliminary matter, in May 2008, a Deputy Vice-
Chairman of the Board granted the motion of the appellant's 
representative to advance this case on the Board's docket, 
pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for residuals of mumps, claimed as sterility 
caused by mumps, is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in July 2004 and June 2005.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The veteran contends that the mumps he contracted in 1953 
during military service caused sterility.  A February 1952 
pre-induction medical examination report showed normal 
genitourinary findings.  Service treatment records dated in 
July 1953 indicated that he contracted mumps and was 
transferred to the US Army Hospital in Fort Hamilton, New 
York for treatment.  A January 1955 separation examination 
report noted normal genitourinary findings.

A November 1959 letter from a private physician, W.L.W., 
M.D., indicated that he examined the veteran and him to be 
sterile by sperm count.  An August 2004 private treatment 
note from another physician, J.T.Z., M.D., reported findings 
of bilateral atrophic testicles.  An additional private 
treatment note received in April 2005 from J.B.D., M.D., of 
Carolina Urological Associates, opined that the mumps that 
the veteran contracted in service may have contributed to his 
subsequent sterility.  In two additional opinions dated in 
May 2005 and February 2008, Dr. Z. indicated that he reviewed 
the VA file that the veteran provided, including the 1959 
letter from Dr. W., and concluded that the veteran's history 
and clinical examination were consistent with mumps followed 
by mumps orchitis, atrophic testicles, and resultant 
sterility.

In disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service, but (4) insufficient 
competent medical evidence on file for the VA to make a 
decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In support of his claim, the veteran has provided evidence of 
persistent symptoms of a genitourinary disability.  He has 
also submitted service medical records and a lay statement 
indicating that he contracted mumps in 1953 while in service.  
In addition, the statement from Dr. D. suggests that the 
veteran's current sterility may be associated with the mumps 
he contracted in service.  Based upon the evidence and 
pursuant to McLendon, a remand is in order so that the 
veteran can undergo medical evaluation.

In view of the foregoing, the AMC/RO should schedule the 
veteran for a medical examination to determine whether he has 
a current sterility disorder related to events during active 
service.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  The appellant is hereby notified that it is 
his responsibility to report for any examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158, 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a VA 
genitourinary examination to evaluate the 
veteran's claimed sterility.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  

Following review of the claims folder, 
and an examination of the veteran, and 
utilizing sound medical principles, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that the veteran suffers from 
any current residuals of mumps, to 
include sterility, that are related to 
his in-service diagnosis of mumps in 
1953.  Adequate reasons and bases for any 
opinion rendered must be provided.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

